DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendments to the specification have been accepted.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 149.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the previous office action the examiner objected to reference number 149 as not mentioned in the specification.  The examiner does not see where the applicant sent in an amended drawings to remove reference number 149 (as shown in Figure 14B).  Corrected drawings are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 10-13, 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913) and in view of Rinaldi (PG Pub 20160065169).
Considering claim 1, Ayazi (Figures 1A-1B) teaches a microelectromechanical resonator, comprising: a support structure (10 + col. 4 lines 27-29), a resonator element (30 + col. 4 lines 30-45) suspended to the support structure; an actuator (20a + 20c + 18 + col. 4 lines 56-60 + col. 5 lines 1-5) for exciting the resonator element to a resonance mode, wherein the resonator element comprises a plurality of adjacent sub elements (14a-14d + col. 4 lines 56-60) each having a length and a width and a length to width aspect ratio of higher than 1 and being adapted to (It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation In re Hutchison, 69 USPQ 138) resonate in a length extensional, torsional or flexural resonance mode (implicit that the sub elements would vibrate one of the most upon application of a voltage), each of the sub elements is coupled to at least one other sub element by one or more connection elements (34 + col. 4 lines 56-60) coupled to non-nodal points of said resonance modes of the sub elements for exciting the resonator element into a collective resonance mode.
However, Ayazi does not teach wherein to resonate in an in plane length-extensional resonance mode.
Rinaldi teaches wherein to resonate in an in plane length-extensional resonance mode (paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include to resonate in an in plane length-extensional resonance mode into Ayazi’s device for the benefit of enabling the fabrication of multiple frequencies of operation on the same chip.
Considering claim 2, Ayazi (Figures 1A-1B) teaches wherein at least two of the sub elements (14a-14d + col. 4 lines 56-60) are coupled to each other in the width direction thereof, whereby said connection elements (34 + col. 4 lines 35-40) comprise at least two essentially rigid connection elements abutting an elongated trench that remains between the sub elements and extends in the length direction thereof.
Considering claim 8, Ayazi (Figures 1A-1B) teaches wherein each of the sub elements (14a-14d + col. 4 lines 56-60) has a rectangular shape and the sub elements 
Considering claim 10, Ayazi (Figures 1A-1B) teaches wherein said actuator is a piezoelectric actuator (18 + col. 5 lines 1-5) arranged on top of the resonator element, preferable distributed on top of all sub elements thereof.
Considering claim 11, Ayazi (Figures 1A-1B) teaches comprising at least 3, such as 3-50 such sub elements (14a-14d + col. 4 lines 56-60).
Considering claim 12, Ayazi (Figures 1A-1B) teaches the resonator comprising at least two sub elements (14a + 14c + col. 4 lines 56-60) coupled to each other in the width direction thereof and at least two sub elements coupled to teach other in the length direction (14b + 14d + col. 4 lines 56-60) thereof.
Considering claim 13, Ayazi (Figures 1A-1B) teaches wherein each of the sub elements has a length to width aspect ratio of N or more, wherein the N is the order number of the resonance mode of the sub elements (14a-14d + col. 4 lines 56-60).
Considering claim 15, Ayazi (Figures 1A-1B) teaches wherein all sub-elements (14a-14d + col. 4 lines 56-60) of the resonator element have substantially the same width and/or substantially the same length (see Figure 1).
Considering claim 20, Ayazi (Figures 1A-1B) teaches wherein the resonator element is suspended (30 + col. 4 lines 30-45) to the support structure (10 + col. 4 lines 30-45) from nodal points of the resonance mode of the sub elements (14a-14d + col. 4 lines 30-45) on opposite lateral sides of the resonator element in the width direction thereof. 
Considering claim 21, Ayazi (Figures 1A-1B) teaches wherein the resonator element is suspended (30 + col. 4 lines 30-45) to the support structure between two sub elements (14a-14d + col. 4 lines 30-45) from nodal points of the resonance mode of the sub elements between two sub elements preferably symmetrically both in the width and length direction of the resonator element (see Figure 1B).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913) and in view of Rinaldi (PG Pub 20160065169) and in view of Suzuki (PG Pub 20100327992).
Considering claim 5, Ayazi (Figure 3) in view of Ayazi teaches a gaps (see space between 14b’ and the resonator 30’) the sub elements (14a’-14d’ + col. 4 lines 56-60).
However, Ayazi in view of Ayazi does not teach wherein at least two of the sub elements are coupled to each other in the length direction thereof by a flexible connection element.
Suzuki (Figure 1) teaches wherein at least two of the sub elements are coupled to each other in the length direction thereof by a flexible connection element (4 + paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include at least two of the sub elements are coupled to each other in the length direction thereof by a flexible connection element into Ayazi’s device for the benefit of providing bendable of the device when they are excited.
Claims 3-4, 7, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913) and in view of Rinaldi (PG Pub 20160065169).
Considering claim 7, Ayazi teaches the sub element as described above.  
However, Ayazi does not explicitly teaches wherein each sub element is adapted to resonate in a torsional resonance mode or a flexural resonance mode, such as an in plane flexural resonance mode.
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Assuming arguendo, Ayazi each sub element is adapted to resonate in a torsional resonance mode or a flexural resonance mode, such as an in plane flexural resonance mode.
Considering claim 14, Ayazi teaches wherein the whole resonator element.
However, it does not explicitly teach the whole resonator element has an effective length to width aspect ratio of less than 1.  It would have been an obvious matter of design choice to have the whole resonator element having an effective length to width aspect ratio of less than 1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Considering claim 16, Ayazi teaches the sub elements as described above.
However, Ayazi does not explicitly teach at least some of the sub elements have different lengths and are adapted to resonate collectively in different overtone resonance modes.  
It would have been an obvious matter of design choice to have the sub elements have different lengths and are adapted to resonate collectively in different overtone In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Considering claim 17, Ayazi teaches wherein at least two of the sub elements as described above.
However, Ayazi does not teach wherein at least two of the sub elements have a length to width aspect ratio of more than 3, in particular more than 5 and are adapted to resonate in an overtone resonance mode having an order number of 3 or higher in particular 5 or higher respectively.
It would have been an obvious matter of design choice to have at least two of the sub elements have a length to width aspect ratio of more than 3, in particular more than 5, and are adapted to resonate in an overtone resonance mode having an order number of 3 or higher in particular 5 or higher respectively, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  In re Hutchison, 69 USPQ 138.
Considering claim 3, Ayazi teaches wherein at least two of the sub elements as described above.
However, Ayazi does not teach wherein at least two of the sub elements have a length to width aspect ratio of more than 2 and are adapted to resonate in an overtone resonance mode having an order number of 2 or higher.
It would have been an obvious matter of design choice to have at least two of the sub elements have a length to width aspect ratio of more than 2 and are adapted to resonate in an overtone resonance mode having an order number of 2 or higher, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Considering claim 4, Ayai teaches the sub elements, separated in the width direction thereof by a plurality of elongated trenches (see Figure 1B where reference number 10 is located) defined by said connection elements in the length direction.
Furthermore, it has been held that the recitation that an element is “adapted to” perform a function (the sub elements being adapted to resonate in an overtone resonance mode having an order number of 2 or higher and the number of trenches In re Hutchison, 69 USPQ 138.  
Claims 9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913) and in view of Rinaldi (PG Pub 20160065169) and in view of Pensala (PG Pub 20140077898).
Considering claim 9, Ayazi in view of Rinaldi teaches the said connection as described above.
However, Ayazi in view of Rinaldi does not teach wherein the said connection elements are passive elements formed of a single doped silicon crystal body together with the sub elements.
Pensala (Figure 1b) teaches wherein the said connection elements are passive elements formed of a single doped silicon crystal body (10 + paragraph 0097) together with the sub elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the said connection elements are passive elements formed of a single doped silicon crystal body together with the sub elements into Ayazi’s device for the benefit of manufacturing the resonator with a TCF close to zero to maintain thermal stability of the resonator as temperatures are applied to it.
Considering claim 18, Pensala teaches wherein the resonator element comprises a body of silicon doped to an average impurity concentration of at least 2*10^19 cm^-3, such as at least 10^20 cm^-3 (paragraph 0097).
Considering claim 19, Pensala teaches wherein the resonator element comprises a silicon crystal body whose [100] crystal direction (paragraph 0113) is oriented along the length direction of the resonator or deviates less than 25 degrees, in particular less than 15 degrees therefrom (paragraph 0117).
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi (US PN 8,450,913), in view of Rinaldi (PG Pub 20160065169) and in view of Lutz (PG Pub 20080218295).
Considering claim 22, Ayazi (Figures 1A-1B + 2) in view of Rinaldi teaches wherein at least some of the sub elements (14a-14d + col. 4 lines 56-60) are formed of one of more fundamental elements having a length to width aspect ratio of higher than 1 (Figure 2 shows the length of resonator 30 longer than the width) and abutting each other along the length dimension perpendicular to a width dimension, whereby each of the fundamental elements supports a fundamental resonance mode, which together define a collective resonance mode of the sub element and further a collective resonance mode of the whole resonator element (col. 4 lines 50-68 + col. 5 lines 1-17).
However, Ayazi in view of Rinaldi does not teach the fundamental elements are arranged in a rectangular array configuration, wherein each fundamental element occupies a single array position.
Lutz (Figure 4G) teaches the fundamental elements are arranged in a rectangular array configuration 102a-102d + paragraph 0078), wherein each fundamental element occupies a single array position (paragraph 0078).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to include the fundamental elements are arranged in a 
Considering claim 23, Ayazi (Figures 1A-1B) teaches wherein at least one array position of the array configuration is free from said fundamentals elements (col. 4 lines 50-55).
Considering claim 24, Ayazi (Figures 1A-1B) teaches wherein each array position is occupied by one fundamental element (col. 4 lines 60-63).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Rinaldi which in combination with Ayazi’s teaches the applicant’s claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837